Citation Nr: 0606692	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for right knee disorder, as 
secondary to service-connected chondromalacia patella of left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1991.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 rating action of the decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied service connection for 
chondromalacia, right knee, status post lateral plicectomy, 
as secondary to the service connected disability of 
chondromalacia patella of the left knee.

In September 2004 the Board remanded the matter to the RO for 
the purpose of obtaining additional evidence.  The matter was 
subsequently returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  The veteran's right knee disability (diagnosed as 
synovial plica of the right knee)  was not caused by service-
connected chondromalacia patella of the left knee.

2.  The veteran's right knee disability (diagnosed as 
synovial plica of the right knee)  was aggravated by service-
connected chondromalacia patella of the left knee.


CONCLUSION OF LAW

Entitlement to service connection for a right knee disorder 
(diagnosed as synovial plica of the right knee), as 
aggravated by service-connected chondromalacia patella of the 
left knee, is warranted.  38 C.F.R. §§ 3.102, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process. It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in September 2002.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA letter was sent to the veteran in 
September 2004.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical records and post- 
service treatment records relevant to the issues decided 
herein have been obtained, as discussed below.  The RO sent 
the veteran a letter in September 2004 in an effort to obtain 
additional evidence; however, he did not respond.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in August 2002 and July 2005.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Secondary service connection 

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2005).  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) made clear that 
service connection may be granted for a disorder found 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, a basis exists on which to 
predicate a grant of entitlement to service connection on a 
secondary basis.  Thus, under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (when the evidence is in relative 
equipoise, the law dictates that the veteran must prevail).

The veteran claims that his right knee disorder is the result 
of his service-connected left knee disability.

The first evidence of post service treatment for the 
veteran's right knee is found in 1992 VA clinical records.  
Between 1992 and 2005 he was treated for right knee problems 
by VA and non-VA practitioners, during which time he 
underwent two surgeries and numerous arthroscopic 
examinations.  He also received diagnoses of osteoarthritis 
and chondromalacia, but in each instance x-rays were found to 
be normal.

Following an August 2002 examination of the right knee, a VA 
physician opined that it was less likely than not that the 
right knee symptoms were connected to the left knee symptoms, 
noting that x-rays of both knees were normal.  

A January 2005 arthroscopic examination of the right knee 
revealed grade 2 changes of chondromalacia in the lateral 
femoral condyle but no chondromalacia of the right patella.  
During this procedure, synovial plica laterally was resected.  
No other pathology was identified.

A VA medical examination of the veteran's right knee and a 
review of the claims folder was conducted in July 2005.  The 
examiner diagnosed the veteran as having synovial plica of 
the right knee and opined that it is as least as likely as 
not that his right knee pain, arthritic changes, swelling, 
synovial plica and repeated arthroscopic examination have 
been aggravated by his initial pain and degenerative changes 
in his left knee.  

In this case, the veteran has a current diagnosis of synovial 
plica of the right knee.  There is no competent evidence of 
record showing that this right knee disability was caused by 
the service-connected left knee disorder.  The VA examiner in 
August 2002 stated that it was less likely than not that the 
two conditions were connected.  However, the VA examiner in 
July 2005 concluded that it was at least as likely as not 
that right knee disorder was aggravated by the left knee 
disorder.  Thus, secondary service connection for synovial 
plica of the right knee, on the basis of aggravation, is 
warranted.  See 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for a right knee disability 
(diagnosed as synovial plica of the right knee), as 
aggravated by a service-connected left knee disability, is 
granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


